DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 36, 2-5, 7-8, 16-17, 19-20, 23, 25, 37 & 34, and 38 are allowed.
Response to Arguments
	Applicant's arguments have been fully considered.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 39, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Busato (US 20130052292 A1) in view of Bae (US 5545367 A).
In reference to claim 39, 40, Busato discloses a stereolithography apparatus comprising:
a container for receiving a fluid material curable by irradiation (“a tank 3 suited to contain a liquid substance” [P0041]. See Fig 1 and 5),
a substrate plate (“plate 29” [P0048], Fig 1 (shown below)),

    PNG
    media_image1.png
    593
    605
    media_image1.png
    Greyscale

an actuator for generating a relative movement between the container and the substrate plate (“power means 30” [P0048]. See Fig 1),
…
an irradiation device for selectively irradiating the fluid material arranged in the container, said irradiation device positioned below the container and comprising a radiation source and an imaging mask (“emitting a light beam under the tank, which is transparent, and making a through opening in the supporting plate, said through opening leaving an area of the bottom of the tank exposed to the action of the light beam” [P0009].  Also see P0046 and P0052),
a controller for controlling the irradiation device (“logic control unit” [P0114]),
wherein the actuator and the irradiation device are mounted on a frame assembly (Fig 1, P0048, and P0086), wherein the container and the substrate plate are combined to form an assembly (Fig 1 and Fig 5, the assembly is the collection of elements 29 and 3),
wherein the assembly comprising the container and the substrate plate is jointly inserted into the frame assembly, detachably seemed therein by means of an attachment (“resting the tank 3 on the surface of the supporting plate 4 ensures the precise positioning of its bottom 3a with respect to the modelling plate 29” [P0091]. Resting the container 3 on the frame portion 4 as illustrated in Fig 5 is the same as the claimed joint insertion. And see abstract.) and configured to be jointly removed from the frame assembly (“it is necessary to replace the tank, which therefore is a separate component that is associated with is the supporting plate” [P0013])
wherein the actuator is secured to a frame pillar which is part of the frame assembly, and wherein an actuator unit is disposed for moving the substrate (Fig 1 and “modelling plate 29 faces the supporting plate 4 and is associated with the frame 2 through power means 30 suited to move the modelling plate 29 according to a movement direction Z orthogonal to the supporting plate 4” [P0048]).
wherein the actuator is secured to a frame pillar which is part of the frame assembly, and wherein an actuator unit is disposed for moving the coupling rod via a coupling rod clamp unit (“Said modelling plate 29 faces the supporting plate 4 and is associated with the frame 2 through power means 30 suited to move the modelling plate 29 according to a movement direction Z orthogonal” [0030]. See Fig 1.),
Busato does not disclose wherein the actuator comprises a coupling rod.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, actuation of components in stereolithography apparatuses with a container assembly, Bae discloses a similar a stereolithography apparatus (Fig 10 (shown below)) wherein the substrate plate is actuated by a coupling rod (Fig 10 (shown below and “actuator mechanism raises the layer (which is attached to an elevator platform)” [C6L44-46]).

    PNG
    media_image2.png
    780
    1100
    media_image2.png
    Greyscale

The combination would be achievable by replacing an upper assembly comprised of the container and the actuator in Busato with the analogous parts in Bae (see illustration below). There is no apparent reason why the use of a coupling rod of Bae to move the Busato substrate plate would cause any failures or loss of function. Thus, the combination would have a reasonable expectation of success. Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the apparatus such that the actuator comprises a coupling rod and thereby arrive at the claimed invention.

    PNG
    media_image3.png
    679
    935
    media_image3.png
    Greyscale

	When the Bae container and coupling rod structure is integrated in to the Busato apparatus, then the coupling rod would be coupled to the frame pillar through the actuator. In other words, Busato’s power element 30 would be connected to Bae’s coupling rod in order to power (i.e., actuate) the coupling rod to move the substrate up and down. 
Connecting a coupling rod to a power element is equivalent to a clamp unit.
In other words, moving the coupling rod requires that the coupling rod is connected to a moving means (e.g., power element 30 in Busato). The connection is equivalent to a clamp unit as claimed, since the claim does not require any other structure other than a clamp unit. A clamp unit is understood to be any part that connects two other parts together.
A person having ordinary skill in the art would have been specifically motivated to integrate the Bae actuation means in to the apparatus in order to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; and because Bae teaches that their container assembly allowed improved stereolithographic processing by performing printing along a fluid front that is enabled by the Bae container (Abstract and see C6L3-20).  
	Bae further discloses wherein the container comprises an opening formed at a top side of a side wall of the container, wherein the opening is closed by a detachable cover that is detachably connected to said container,
wherein the cover comprises a cover opening through which the coupling rod extends, wherein the cover is contained in the assembly (See Figures and see Abstract which discloses that the apparatus is configurable for use under pressure. Pressure would require a sealable container.)
Bae In view of Busato, et al.
Claim 39, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US 5545367 A) and further in view of Busato (US 20130052292 A1)	
In reference to claim 39, 40, Bae discloses a stereolithography apparatus comprising:
a container for receiving a fluid material curable by irradiation,
a substrate plate (Fig 10 (shown below)),
an actuator for generating a relative movement between the container and the substrate plate comprising a coupling rod (“actuator mechanism raises the layer (which is attached to an elevator platform)” [C6L44-46]. Fig 10, shown below),
an irradiation device for selectively irradiating the material arranged in the container, said irradiation device positioned below the container and comprising:
a radiation source (Fig 10 (shown below)), and
an imaging mask (110 or 210 in Fig 10 (shown below), 110 is the digital mask, 210 is the physical mask, both are imaging masks)
a controller for controlling the irradiation device (120 in Fig 10 (shown below)),

    PNG
    media_image2.png
    780
    1100
    media_image2.png
    Greyscale

The structure disclosed by Bae implies that a frame is present in order to allow the elements to function when exposed to gravitational forces.
Bae does not specifically state that the container and substrate are mounted in a frame.
In the same field of endeavor, stereolithography, Busato discloses that a substrate plate and container can be mounted in a frame (Fig 1 and 5).
The combination would be achievable by mounting the assembly of Bae in to the frame of Busato. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the apparatus such that the actuator means and the irradiation device are mounted on a frame assembly and that the container and the substrate plate are combined to form an assembly and the assembly consisting of the container and the substrate plate is jointly inserted into the frame assembly, detachably secured therein by means of an attachment and to be jointly removed from the frame assembly wherein the coupling rod is seemed to a frame pillar which is part of the frame assembly, and wherein an actuator unit is disposed for moving the coupling rod via a coupling rod coupling unit.
A person having ordinary skill in the art would have been specifically motivated to integrate the Busato frame in to the apparatus in order to prevent the components from falling down; and in order to combine prior art elements according to known methods to yield predictable results.


	Bae further teaches that the coupling rod is actuated via an elevator (See Fig 9a at element 260).
The coupling rod would be coupled to the elevator.
Connecting a coupling rod to an elevator is equivalent to a clamp unit.
In other words, moving the coupling rod requires that the coupling rod is connected to a moving means (e.g., an elevator). The connection is equivalent to a clamp unit as claimed, since the claim does not require any other structure other than a clamp unit. A clamp unit is understood to be any part that connects two other parts together.
	Bae further discloses wherein the container comprises an opening formed at a top side of a side wall of the container, wherein the opening is closed by a detachable cover that is detachably connected to said container,
wherein the cover comprises a cover opening through which the coupling rod extends, wherein the cover is contained in the assembly (See Figures and see Abstract which discloses that the apparatus is configurable for use under pressure. Pressure would require a sealable container.)
Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744